Citation Nr: 1741888	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-08 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to service connection for bilateral ingrown toenails. 

3. Entitlement to service connection for nocturia. 

4. Entitlement to service connection for muscle spasms/twitching neck, upper, and lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1993 to March 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the Veteran appealed the issue of headaches.  Subsequently, he was granted service connection for headaches in a rating decision dated July 2013.  The Veteran and his representative were notified of this decision and have not expressed dissatisfaction with the rating assigned or the effective date of service connection.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating a veteran had to separately appeal these "downstream" issues regarding the ratings and effective dates assigned once this disability was granted service connection).  As such, that issue is not before the Board. 

The issues of nocturia and muscle spasms/twitching neck, upper, and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Veteran's hearing loss is not severe enough to be classified as a disability, as defined under 38 C.F.R. § 3.385.

2. The Veteran's ingrown toenails began in service and have persisted ever since that time. 






CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2016).

2. The criteria for service connection for bilateral ingrown toenails have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated February 2009.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate a VA examination which was held in March 2009.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's hearing loss in the examination are sufficient for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  As the issue of bilateral ingrown toenails is being granted, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and does not need to be addressed. 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claims. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the purposes of hearing loss, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

It is not required that a hearing loss disability under 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by such standards must be currently present; service connection is possible if a current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, 110-11 (Stephen A. Shroeder et al. eds., 1988)).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a person who has personal knowledge of matters that can be observed and described by a non-expert.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claims or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background and Analysis: Hearing Loss

Service treatment records (STRs) show several audiometric tests that were conducted while the Veteran was in service.   

In July 1993, the Veteran had the following audiometric testing results: 

1000
2000
3000
4000
Average
Right Ear
00
05
05
00
2.5
Left Ear
00
00
20
15
8.75

In June 1998, the Veteran had the following audiometric testing results: 

1000
2000
3000
4000
Average
Right Ear
10
10
20
15
13.75
Left Ear
10
15
25
20
17.5

In September 1998, the Veteran had the following audiometric testing results: 

1000
2000
3000
4000
Average
Right Ear
5
5
10
10
7.5
Left Ear
5
10
30
5
12.5

In December 2002, the Veteran had the following audiometric testing results: 

1000
2000
3000
4000
Average
Right Ear
0
5
10
15
7.5
Left Ear
5
5
25
15
12.5

In June 2005, the Veteran had the following audiometric testing results: 

1000
2000
3000
4000
Average
Right Ear
	0
10
10
25
8.75
Left Ear
0
10
15
5
7.5

In August 2007, the Veteran had the following audiometric testing results: 

1000
2000
3000
4000
Average
Right Ear
	0
5
15
20
7.5
Left Ear
0
10
20
10
10

In December 2007, it was noted that the Veteran had experienced a "shift in hearing" based on the audiogram testing.  

In a March 2009 VA examination, the Veteran reported that he had been diagnosed with hearing loss, but was unsure of when it began.  The examiner noted that the Veteran's military occupational specialty (MOS) included supply specialist, military police, and criminal investigator and that these positions occasionally exposed him to weapons fire and noise from power tools.  Maryland speech recognition testing revealed 100% understanding in both the right and left ears.  Audiogram testing produced the following results:  


1000
2000
3000
4000
Average
Right Ear
	10
10
20
25
16.25
Left Ear
5
10
20
20
13.75

Overall, the examiner opined that "there is no diagnosis because there is no pathology to render a diagnosis."  While the examiner opined that the Veteran's tinnitus was at least as likely as not related to noise exposure in service, the examiner noted that no hearing loss was present, and so did not address whether or not noise exposure in service also caused the Veteran's hearing loss. 

In correspondence dated March 2009, the Veteran stated that his hearing loss was caused by noise exposure during his time in active service.  He reported that he was exposed to small arms fire, fully automatic crew-serviced weapons, and field artillery and stated that "hearing protection was usually used."  Nonetheless, he reported that at times he did not have hearing protection when he was exposed to this acoustic trauma.  He reported that his hearing tests in service showed a general decline in his hearing ability.  

In correspondence dated June 2010, the Veteran's wife noted that her husband's hearing had worsened over the years since his time in service.  She reported there were several instances where he had misunderstood or misheard information spoken to him.  In an October 2010 rating decision, the Veteran was granted service connection for tinnitus based on the March 2009 VA examiner's finding that acoustic trauma in service caused the Veteran's tinnitus, but denied service connection for hearing loss because there was no diagnosed disability. 

In correspondence dated April 2011, the Veteran again reported that his hearing loss had "significantly degraded" since he had served on active duty.  

The Board notes that military records are clear that the Veteran suffered noise exposure in service.  It is also clear from STRs that this noise exposure caused some degree of hearing loss.  Although this worsening of hearing was not linear as evidenced through the Veteran's audiometric tests, it is true that his hearing was worse at the end of service compared to when he enlisted.  

While there may be evidence to support a finding that the Veteran suffered acoustic trauma in service and that his hearing worsened in service, there is no evidence that the Veteran currently has a hearing loss disability that could be compensated under VA regulation.  Specifically, the Veteran's hearing loss has not met the definition of a disability under 38 C.F.R. § 3.385.  The regulation states that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  None of the Veteran's audiometric testing over the past two decades would meet the criteria required by 38 C.F.R. § 3.385.  The most recent audiometric testing in March 2009 again showed no compensable hearing loss disability. 

In order for the Veteran to succeed on any service connection claim, there must be a diagnosed disability to compensate.  38 C.F.R. § 3.303 (noting that service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service).  In this case, the Veteran unfortunately does not meet the statutory requirement for a hearing loss disability at this time.  Without a diagnosed disability, the claim must be denied.  See Brammer, 3 Vet. App.at 225.

Additionally, the Board cannot adjudicate the potential worsening of the Veteran's hearing loss.  But if the Veteran's hearing loss were to worsen to a compensable level as defined by 38 C.F.R. § 3.385, he is free to file another claim for service connection and use the (new and material) evidence of objective hearing loss worsening to show that he suffers from a hearing loss disability to support his claim for service connection. 

Factual Background and Analysis: Bilateral Ingrown Toenails

The Veteran has a diagnosis of bilateral ingrown toenails.  The March 2009 VA examination and continuing treatment for his disability show that this is a chronic condition that has affected the Veteran for many years.  In correspondence dated April 2011, the Veteran reported that he underwent surgery to remove both big toenails in hopes that they would regrow correctly and not cause future ingrown toenails.  The Veteran was treated for recurrent ingrown toenails and toe infections while he was in service.  Several entries in STRs, including one dated December 2002, show the Veteran suffered from several instances of ingrown toenails. 

Turning to the question of whether there is a nexus, or causal link, between the current disability and service, the Board finds that the ingrown toenails began in service and have persisted since that time.  In correspondence dated March 2009, the Veteran reported that he first had ingrown toenails after basic training.  STRs echo the Veteran's report.  The Board finds that the Veteran's credible testimony supported by STRs and post-service medical records supports a finding that the Veteran's ingrown toenail symptoms have continued since they began in service.  38 C.F.R. § 3.303(b).  Therefore, the Board finds that the criteria for service connection for bilateral ingrown toenails have been met. 


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for bilateral ingrown toenails is granted. 


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

For the issue of nocturia, the Board notes that the March 2009 VA examination found that "a diagnosis is not possible because this is a symptom and not a diagnosis, without physical findings and he has not had a work up."  There was no further testing or analysis completed that would have provided a diagnosis or cause for the Veteran's nocturia.  A future VA examination will need to address what disability may be causing the Veteran's nocturia and whether or not that disability is related to service.  The Board notes that the Veteran served in Southwest Asia and may be suffering from an undiagnosed illness that may be related to his frequent and nighttime urination.  The future VA examiner must also consider whether or not the main pathology of the Veteran's nocturia is in fact an undiagnosed illness. 

Furthermore, the Veteran reported in correspondence dated July 2017 that medication he was taking for his service-connected hypertension contributed to his frequent urination.  Specifically, he stated "Micardis HCT is a diuretic and can increase the amount of urine the body makes."  The VA examiner must consider this information when evaluating the Veteran's nocturia. 
	
For the issue of muscle spasms, the Board notes that the Veteran had service in South West Asia and therefore may be suffering from an undiagnosed illness.  The Board notes that under 38 C.F.R. § 3.317(b), signs and symptoms of an undiagnosed illness include muscle pain, joint pain, and neurological signs or symptoms.  The Veteran must be afforded an examination to determine if his muscle spasms are symptoms of an undiagnosed illness. 

Finally, it appears the Veteran is currently receiving treatment for his disabilities from the VA health system.  Those records may be relevant to the claims and should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain for the claims file copies of the complete clinical records of all VA treatment the Veteran has received for his nocturia and muscle spasms (i.e., update the records of his VA treatment to the present time).

2. The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and likely cause of his nocturia, to include if he suffers from an undiagnosed disability related to his service.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should conduct all diagnostic tests and/or studies necessary to determine whether any diagnosable disability is present.  Based on the examination and review of the record, the examiner should answer the following: 

a) Can the Veteran's nocturia symptoms be attributed to a known clinical diagnosis?  If so, please provide the diagnosis. 


b) If any of the Veteran's symptoms CAN be attributed to a known diagnosis, is it as least as likely as not (i.e., a probability of 50 percent chance or greater) that any currently diagnosed disorder was caused or aggravated by events in service or by the Veteran's use of medication for his service-connected disabilities?  The Board notes that STRs reveal several reported instances of nocturia and frequent urination while the Veteran was on active service.

c) If any nocturia symptoms listed CANNOT be attributed to a known diagnosis, are they signs or symptoms of an undiagnosed disability?

d) If the symptoms cannot be attributed to a known diagnosis, is it at least as likely as not (50 percent chance or greater) that they were caused or aggravated by events in service, to include environmental conditions in the Persian Gulf? 

3. The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and likely cause of his muscle spasms/twitching neck, upper, and lower extremities, to include if he suffers from an undiagnosed disability related to his service.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should conduct all diagnostic tests and/or studies necessary to determine whether any diagnosable disability is present.  Based on the examination and review of the record, the examiner should answer the following: 

a) Can the Veteran's muscle spasm symptoms be attributed to a known clinical diagnosis?  If so, please provide the diagnosis. 

b) If any of the Veteran's symptoms CAN be attributed to a known diagnosis, is it as least as likely as not (i.e., a probability of 50 percent chance or greater) that any currently diagnosed disorder was caused or aggravated by events in service?  The Board notes that STRs reveal several reported instances of muscle spasm and muscle pain while the Veteran was on active service.

c) If any muscle spasm symptoms listed CANNOT be attributed to a known diagnosis, are they signs or symptoms of an undiagnosed disability?

d) If the symptoms cannot be attributed to a known diagnosis, is it at least as likely as not (50 percent chance or greater) that they were caused or aggravated by events in service, to include environmental conditions in the Persian Gulf? 

4. A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested). 

After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


